The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Current Status of Claims
This action is issued in response to communication of July 22, 2022. Claims 1 to 11 are currently active in the application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2022 was filed prior to the first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-11 is rejected under 35 U.S.C. 103 as being unpatentable over Fleck (US Patent Publication Application 2016/0306444 A1 in view of Yamamoto (US Patent Publication Application 2017/0228049 A1).
	In regard of claim 1, Fleck. disclose an active pen that controls transmission of a downlink signal based on an uplink signal transmitted from a sensor controller (See Figures 1, 2A of Fleck illustrating active pen (100) which has control of a downlink (ACK signal) based on an uplink signal (BS) from sensor controller (200) as discussed in paragraph [0052]), the active pen comprising: a pen tip electrode (See Figure 2A of Fleck, reference numeral (115) illustrating electrode of the active pen (100) as discussed in paragraph [0052]); and an integrated circuit which, in operation, transmits a downlink signal via the pen tip electrode after the active pen has been paired with the sensor controller, and in a case where an uplink signal including second identification data corresponding to the first identification data is received, controls transmission of a next downlink signal via the pen tip electrode based on the second identification data (See Figure 2A and 6 of Fleck illustrating function of integrated circuit (120) in the active pen (100) which transmits a downlink signal (ACK signal, Hash#1, Hash#2 identification signals) after the active pen (100) has been paired (S615) with the sensor controller (200), i.e. beacon signal from the sensor controller (200) has been received and in case when second identification data (beacon signal) (S631) is received controls transmission of a next downlink signal (S619, S637) as discussed in paragraphs [0134-0137] of Fleck).
	However, the reference to Fleck does not specifically discuss an integrated circuit which transmits a downlink signal including first identification data that distinguishes the active pen from an other active pen.
	In the same field of endeavor, Yamamoto discloses an active pen (3) with integrated circuit (42) which transmits a downlink including first identification data (S2) that distinguishes the active pen as discussed at least in paragraph [0095] and illustrated in Figures 1 and 6.
Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use identification information shown by Yamamoto with the device shown by Fleck in order to decide position indicator based on a configuration type (pen type). 
	In regard of claim 2, Fleck and Yamamoto further disclose the active pen according to claim 1, wherein the integrated circuit, in operation, compares the second identification data that are received with the first identification data and controls transmission of the next downlink signal depending on a result of comparing the second identification data that are received with the first identification data (See at least Figure 16 illustrating comparison of first (ID1) and second (ID2) identification data (S23) as discussed in paragraphs [0175-0177] of Yamamoto).
	In regard of claim 3, Fleck and Yamamoto further disclose the active pen according to claim 2, wherein, in a case where, as the result of comparing second identification data that are received with the first identification data, the integrated circuit determines that the second identification data that are received matches the first identification data, the integrated circuit transmits the downlink signal including the first identification data that distinguishes the active pen from the other active pen (See Figure 16 of Yamamoto illustrating situation when first identification data ID1 matches the first identification data ID2 (S23) and based on that transmits the downlink signal (S24) as discussed in paragraph [0178] of Yamamoto), and in a case where, as the result of comparing second identification data that are received with the first identification data, the integrated circuit determines that the second identification data that are received does not match the first identification data, the integrated circuit performs a process for changing pairing with the sensor controller (See Figure 16 of Yamamoto illustrating situation when ID1 does not match ID2 and integrated circuit performs changing pairing (S25) as discussed in paragraph [0178]).
	In regard of claim 4, Fleck and Yamamoto further disclose the active pen according to claim 1, wherein the first identification data is contact state data indicating whether a pen tip of the active pen is in contact with a touch surface (See Figure 16 of Yamamoto, reference numeral (S22) illustrating obtaining the first identification data based on position of the center electrode).
	In regard of claim 5, Fleck and Yamamoto further disclose the active pen according to claim 4, wherein the integrated circuit, in operation, cancels a pairing state of the active pen in a case where the first identification data included in the downlink signal and the second identification data included in the uplink signal do not match (See Figure 16 of Yamamoto canceling paring state (s25) when first and second identification data (s23) does not match).
	In regard of claim 6, Fleck and Yamamoto further disclose the active pen according to claim 1, wherein the active pen, in operation, receives the uplink signal via capacitive coupling between the pen tip electrode and a sensor electrode connected to the sensor controller (See at least Figures 1, 2A and 2B of Fleck illustrating active pen (100) which receives the uplink signal via capacitive coupling between the pen tip (115) and sensor electrode (201) connected to sensor controller (200) as discussed in paragraph [0054]).
	In regard of claim 7, Fleck and Yamamoto further disclose the active pen according to claim 1, wherein the active pen, in operation, transmits the downlink signal via capacitive coupling between the pen tip electrode and a sensor electrode connected to the sensor controller (See Figures 1, 2A and 2B of Fleck illustrating transmission of the downlink signal between pen tip (115) and sensor electrode (201) as discussed in paragraph [0054]).
	In regard of claim 8, Fleck and Yamamoto further disclose a sensor controller that detects an active pen, wherein the active pen transmits, via a pen tip electrode provided at a pen tip, a downlink signal including first identification data that distinguishes the active pen from another active pen after the active pen has been paired with the sensor controller, wherein the sensor controller is connected to a sensor electrode capacitively coupled to the pen tip electrode (See Figures 1, 2A and 2B of Fleck illustrating a sensor controller (200) detecting an active pen (100) via pen tip (145) wherein the sensor controller (200) connected to a sensor electrode(201) capacitively as discussed in paragraph  [0054]) , and wherein the sensor controller comprises:
a processor; and a memory storing instructions that (See Figure 2B of Fleck illustrating the sensor controller (200) with a processor (240) including memory for storing instructions as discussed in paragraph [0057]), when executed by the processor, cause the sensor controller to: receive, via the sensor electrode, the downlink signal including the first identification data, and transmit an uplink signal including second identification data acquired based on the first identification data that are received (See Figure 2B of Fleck illustrating processor (240) executing the sensor controller (200) to receive the downlink signal (230) and transmit (210) uplink signal with identification data as discussed in paragraphs [0056-0058]).
	In regard of claim 9, Fleck and Yamamoto further disclose the sensor controller according to claim 8, wherein the first identification data is contact state data indicating whether the pen tip is in contact with a touch surface (See Figure 2B of Fleck illustrating detection of the first identification data based on contact of pen (100) to touch surface (201) as discussed in paragraph [0054-0057]).
	In regard of claim 10, Fleck and Yamamoto further disclose the sensor controller according to claim 8, wherein the sensor controller, in operation, receives the downlink signal via capacitive coupling between the pen tip electrode and the sensor electrode (See Figures 1, 2A and 2B of Fleck illustrating sensor controller (200) in operation receiving downlink from pen tip (115) and sensing electrode (201) as discussed in paragraphs [0054, 0057]).
	In regard of claim 11, Fleck and Yamamoto further disclose the sensor controller according to claim 8, wherein the sensor controller, in operation, transmits the uplink signal via capacitive coupling between the pen tip electrode and the sensor electrode (See Figure 2B of Fleck illustrating sensor controller (200) operation which transmits the uplink signal to pen (100) through sensor electrode (201).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to Applicant’s disclosure. Applicant is required under 37 C.F.R. 1.111 (c ) to consider these references fully when responding to this action.
US Patent Publication Application 2018/0024654 to Koike et al.
US Patent Publication Application 2016/0299583 A1 to Watanabe
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692